Hamer, J.,
dissenting.
When tbe foreman told tbe plaintiff, on bis request, that be could use tbe rip-saw to rip tbe board, that was consent to do tbe dangerous act, and tbe further statement of tbe foreman, to “wait until we invoice,” did not take away tbe consent, and at most was only a request by tbe foreman to defer the act of sawing tbe board. Tbe permission to rip tbe board should have been followed at once by special instructions or a positive command to wait until after they were given. Tbe boy was carelessly turned loose, and thé injury is tbe result. Tbe judgment should be affirmed.